                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Lorenzo Deshon Stephens,              )                         C/A No. 0:19-1171-BHH
                                      )
                          Petitioner, )
                                      )
v.                                    )                                 ORDER
                                      )
United States of America,             )
                                      )
                          Respondent. )
_____________________________________ )

       Plaintiff, Lorenzo Deshon Stephens, a self-represented federal prisoner, filed this civil rights

action. By order issued May 21, 2019, Plaintiff was provided an opportunity to submit the

documents necessary to bring the case into proper form for evaluation and possible service of

process. (ECF No. 5.) Plaintiff was warned that failure to provide the necessary information within

a specific time period would subject the case to dismissal. Plaintiff did not respond to the Order and

the time for response has lapsed. Plaintiff has failed to prosecute this case and has failed to comply

with an order of this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41

of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                               /s/Bruce Howe Hendricks
                                               United States District Judge

July 2, 2019
Charleston, South Carolina

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
